DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 - 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim1, 3 – 7, 9 – 13, 15 - 18 of U.S. Patent No. US 11455848 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the similarities shown in the table below. All matching elements of the claim limitation appear in bold while non-matching elements are not bolded.
Present Application 
(17/883,176)

US Patent No. US 11455848 B2
1. A sensing system for a transport vehicle comprising: 
	a hardware processor, a buffer memory, and a non-volatile data storage, wherein the sensing system is configured to: 
	be integrated into the transport vehicle; 
	receive, from a first vibration sensor within the transport vehicle and a second vibration sensor within the transport vehicle, each of which is configured to detect vibrations from the transport vehicle, a first real-time raw vibration data from the first vibration sensor and a second real-time raw vibration data from the second vibration sensor, wherein the first and second real- time raw vibration data are time-synchronized; 
	retain in the buffer memory the first and second real-time synchronized raw vibration data, wherein the buffer memory is a circular memory buffer which is configured to maintain a dynamic storage of raw vibration data for a designated duration of time prior to and including a current time; 
	receive, at the hardware processor, a trigger signal for raw-data storage (TSRDS), the TSRDS being generated at least one of (a) an automated event condition comprising a time of a flight event or after the flight event, or (b) a manual trigger action comprising a time of manual triggering; 
	upon receiving the TSRDS, transfer the raw vibration data from the circular memory buffer to the non-volatile data storage, wherein the non-volatile data storage is configured to retain a storage of raw vibration data for the designated duration of time prior to and including a time of the TSRDS; 
	store in the non-volatile data storage a received raw vibration data over a second duration of time starting substantially at the time of the TSRDS up to a specific time duration, wherein the sensing system is thereby configured to store in the non-volatile data storage a time-continuous data including substantially all the raw vibration data detected by the first and second vibration sensors over a time interval from a first time before the time of the TSRDS to a second time which is a time after the TSRDS; and 
	track, based on the first and second real-time synchronized raw vibration data, a progression of locations of the flight event.  

1. A sensing system for a transport vehicle comprising: 
	a hardware processor, a buffer memory, and a non-volatile data storage, wherein the sensing system is configured to: 
	be integrated into the transport vehicle; 
	receive, from a first vibration sensor at a first known location within the transport vehicle and a second vibration sensor at a second known location within the transport vehicle, each of which is configured to detect vibrations from a mechanical element from the transport vehicle, a first real-time raw vibration data from the first vibration sensor and a second real-time raw vibration data from the second vibration sensor, wherein the first and second real- time raw vibration data are time-synchronized; 
	retain in the buffer memory the first and second real-time synchronized raw vibration data for the mechanical element, wherein the buffer memory is a circular memory buffer which is configured to maintain a dynamic storage of a recent raw vibration data for a designated duration of time prior to and including a current time;
 	monitor for the event conditions, concurrently, comprising both an automated event condition and a manual trigger action;
	receive, at the hardware processor, a trigger signal for raw-data storage (TSRDS), the TSRDS being generated at least one of (a) an automated event condition comprising a time of a flight event or after the flight event, or (b) a manual trigger action comprising a time of manual triggering; 
	upon receiving the TSRDS, transfer the raw vibration data from the circular memory buffer to the non-volatile data storage, wherein the non-volatile data storage is configured to retain a storage of raw vibration data for the designated duration of time prior to and including a time of the TSRDS; 
	store in the non-volatile data storage a received raw vibration data over a second duration of time starting substantially at the time of the TSRDS up to a specific time duration, wherein the sensing system is thereby configured to store in the non-volatile data storage a time-continuous data including substantially all the raw vibration data detected by the first and second vibration sensors over a time interval from a first time before the time of the TSRDS to a second time which is a time after the TSRDS; and 
	track, based on the first and second real-time synchronized raw vibration data, a progression of locations of the associated flight event.  

2. The sensing system of claim 1, wherein the first vibration sensor is located at a first known location and the second vibration sensor is located at a second known location.
(anticipated by the subject matter of claim 1 above)
3. The sensing system of claim 1, wherein the detected vibrations originate from a mechanical element of the transport vehicle.
(anticipated by the subject matter of claim 1 above)
4. The sensing system of claim 1, further configured to monitor for event conditions comprising both the automated event condition and the manual trigger action.
(anticipated by the subject matter of claim 1 above)
5. The sensing system of claim 1, wherein the system is further configured so that upon receiving the TSRDS, the system is configured to retain a plurality of real-time raw vibration data signals in a plurality of respective circular data buffers corresponding to a plurality of respective vibration sensors.
4. The sensing system of claim 1, wherein the system is further configured so that upon receiving the TSRDS, the system is configured to retain the plurality of real-time raw vibration data signals in a plurality of respective circular data buffers corresponding to a plurality of respective vibration sensors.
6. The sensing system of claim 5, wherein the system is further configured to generate and retain in the non-volatile data storage the plurality of real-time raw vibration data signals from the plurality of respective vibration sensors, each respective raw vibration data signal being a time- continuous data including substantially all the raw vibration data detected by each respective sensor over a time interval spanning from before a time of the TSRDS to a second time which is a time after the TSRDS.
5. The sensing system of claim 4, wherein the system is further configured to generate and retain in the non-volatile data storage the plurality of real-time raw vibration data signals from the plurality of respective vibration sensors, each respective raw vibration data signal being a time- continuous data including substantially all the raw vibration data detected by each respective sensor over a time interval spanning from before a time of the TSRDS to a second time which is a time after the TSRDS.
7. The sensing system of claim 1, wherein the system is further configured to generate and retain in the non-volatile data storage an additional data associated with the raw vibration data, wherein the additional data comprises at least one of time stamp data correlated with the raw vibration data and a data indicative of the vibration sensors from which the raw vibration data is received.
6. The sensing system of claim 1, wherein the system is further configured to generate and retain in the non-volatile data storage an additional data associated with the raw vibration data, wherein the additional data comprises at least one of time stamp data correlated with the raw vibration data and a data indicative of the vibration sensors from which the raw vibration data is received.
8. A method for sensing via a monitoring system integrated into a transport vehicle, the method comprising: 
	receiving at the monitoring system, from a first vibration sensor in the transport vehicle and a second vibration sensor in the transport vehicle, each of which is configured to detect vibrations from the transport vehicle, a first real-time raw vibration data from the first vibration sensor and a second real-time raw vibration data from the second vibration sensor, wherein the first and second real-time raw vibration data are time-synchronized; 
	retaining in a buffer memory of the monitoring system the first and second real-time synchronized raw vibration data, wherein the data is retained in a circular memory buffer which is configured to maintain a dynamic storage of raw vibration data for a designated duration of time prior to and including a current time; 
	receiving, at a hardware processor of the monitoring system, a trigger signal for raw-data storage (TSRDS) indicative of an automated event condition comprising a flight event of the transport vehicle, the TSRDS being generated at the time of the flight event or after the flight event or a manual trigger action comprising a time of manual triggering; 
	upon receiving the trigger signal for raw-data storage (TSRDS), transferring the raw vibration data from the circular memory buffer to a non-volatile data storage of the monitoring system, wherein the method causes to be retained in the non-volatile data storage a storage of raw vibration data for the designated duration of time prior to and including a time of the TSRDS; 
	storing in the non-volatile data storage a received raw vibration data over a second duration of time starting substantially at the time of the TSRDS up to a specific time duration, wherein the monitoring system is thereby configured to store in the non-volatile data storage a time-continuous data including substantially all the raw vibration data detected by the first and second vibration sensors over a time interval from a first time before the time of the TSRDS to a second time which is a time after the TSRDS; and 
	tracking, based on the first and second real-time synchronized raw vibration data, a progression of locations of the flight event.
7. A method for sensing via a monitoring system integrated into a transport vehicle, the method comprising: 
	receiving at the monitoring system, from a first vibration sensor at a first known location in the transport vehicle and a second vibration sensor at the second known location in the transport vehicle, each of which is configured to detect vibrations from a mechanical element of the transport vehicle, a first real-time raw vibration data from the first vibration sensor and a second real-time raw vibration data from the second vibration sensor for the mechanical element, wherein the first and second real-time raw vibration data are time-synchronized; 
	retaining in a buffer memory of the monitoring system the first and second real-time synchronized raw vibration data, wherein the data is retained in a circular memory buffer which is configured to maintain a dynamic storage of a recent raw vibration data for a designated duration of time prior to and including a current time; 
	monitoring for event conditions, concurrently, comprising both an automated event condition and a manual trigger action;
	receiving, at a hardware processor of the monitoring system, a trigger signal for raw-data storage (TSRDS) indicative of an automated event condition comprising a flight event of the transport vehicle, the TSRDS being generated at the time of the flight event or after the flight event or a manual trigger action comprising a time of manual triggering; 
	upon receiving the trigger signal for raw-data storage (TSRDS), transferring the raw vibration data from the circular memory buffer to a non-volatile data storage of the monitoring system, wherein the method causes to be retained in the non-volatile data storage a storage of raw vibration data for the designated duration of time prior to and including a time of the TSRDS; 
	storing in the non-volatile data storage a received raw vibration data over a second duration of time starting substantially at the time of the TSRDS up to a specific time duration, wherein the monitoring system is thereby configured to store in the non-volatile data storage a time-continuous data including substantially all the raw vibration data detected by the first and second vibration sensors over a time interval from a first time before the time of the TSRDS to a second time which is a time after the TSRDS; and 
	tracking, based on the first and second real-time synchronized raw vibration data, a progression of locations of associated the flight event.
9. The method of claim 8, wherein the first vibration sensor is located at a first known location and the second vibration sensor is located at a second known location.
(anticipated by the subject matter of claim 7 above)
10. The method of claim 8, wherein the detected vibrations originate from a mechanical element of the transport vehicle.
(anticipated by the subject matter of claim 7 above)
11. The method of claim 8, further comprising monitoring for event conditions comprising both the automated event condition and the manual trigger action.
(anticipated by the subject matter of claim 7 above)
12. The method of claim 8, further comprising: upon receiving the trigger signal for raw-data storage (TSRDS), retaining a plurality of real-time raw vibration data signals in a plurality of respective circular data buffers corresponding to a plurality of respective vibration sensors.
10. The method of claim 9, further comprising: upon receiving the trigger signal for raw-data storage (TSRDS), retaining a plurality of real-time raw vibration data signals in a plurality of respective circular data buffers corresponding to the plurality of respective vibration sensors.
13. The method of claim 8, further comprising retaining in the non-volatile data storage a plurality of real-time raw vibration data signals from a plurality of respective vibration sensors, each respectively generated, retained raw vibration data signal being a time-continuous data including substantially all the raw vibration data detected by each respective sensor over a time interval spanning from before a time of the TSRDS to a second time which is a time after the TSRDS.
11. The method of claim 9, further comprising retaining in the non-volatile data storage a plurality of real-time raw vibration data signals from a plurality of respective vibration sensors, each respectively generated, retained raw vibration data signal being a time-continuous data including substantially all the raw vibration data detected by each respective sensor over a time interval spanning from before a time of the TSRDS to a second time which is a time after the TSRDS.
14. The method of claim 8, further comprising: retaining in the non-volatile data storage an additional data associated with the raw vibration data, wherein the retained additional data comprises at least one of time stamp data correlated with the raw vibration data and a data indicative of the vibration sensors from which the raw vibration data is received.
12. The method of claim 8, further comprising: retaining in the non-volatile data storage an additional data associated with the raw vibration data, wherein the retained additional data comprises at least one of time stamp data correlated with the raw vibration data and a data indicative of the vibration sensors from which the raw vibration data is received.
15. A computer-readable, non-transitory storage medium storing instructions that, when executed by a hardware processor of a monitoring system integrated into a transport vehicle, causes the hardware processor to execute a method for storing vibration data, the method comprising: 
receiving at the monitoring system, from a first vibration sensor and a second vibration sensor, each of which is configured to detect vibrations from the transport vehicle, a first real-time raw vibration data from the first vibration sensor and a second real-time raw vibration data from the second vibration sensor, wherein the first and second real-time raw vibration data are time- synchronized; 
retaining in a buffer memory of the monitoring system the first and second real-time synchronized raw vibration data, wherein data is retained in a circular memory buffer of the monitoring system which is configured to maintain a dynamic storage of raw vibration data for a designated duration of time prior to and including a current time; 
receiving, at the hardware processor of the monitoring system, a trigger signal for raw data storage (TSRDS) indicative of an automated event condition comprising a flight event of the transport vehicle, the TSRDS being generated at the time of the flight event or after the flight event or a manual trigger action comprising a time of manual triggering; 
upon receiving the TSRDS, transferring the raw vibration data from the circular memory buffer to a non-volatile data storage of the monitoring system, wherein the method causes to be retained in the non-volatile data storage a storage of raw vibration data for the designated duration of time prior to and including a time of the TSRDS; 
storing in the non-volatile data storage a received raw vibration data over a second duration of time starting substantially at the time of the TSRDS up to a specific time duration, wherein the monitoring system is thereby configured to store in the non-volatile data storage a time-continuous data including substantially all the raw vibration data detected by the first and second vibration sensors over a time interval from a first time before the time of the TSRDS to a second time which is a time after the TSRDS; and 
tracking, based on the first and second real-time synchronized raw vibration data, a progression of locations of the flight event.
13. A computer-readable, non-transitory storage medium storing instructions that, when executed by a hardware processor of a monitoring system integrated into a transport vehicle, causes the hardware processor to execute a method for storing vibration data, the method comprising: 
receiving at the monitoring system, from a first vibration sensor at a first known location and a second vibration sensor at a second known location, each of which is configured to detect vibrations from a mechanical element of the transport vehicle, a first real-time raw vibration data from the first vibration sensor and a second real-time raw vibration data from the second vibration sensor for the mechanical element, wherein the first and second real-time raw vibration data are time- synchronized; 
retaining in a buffer memory of the monitoring system the first and second real-time synchronized raw vibration data for the mechanical element, wherein data is retained in a circular memory buffer of the monitoring system which is configured to maintain a dynamic storage of a recent raw vibration data for a designated duration of time prior to and including a current time; 
monitoring for event conditions, concurrently, comprising both an automated event condition and a manual trigger action;
receiving, at the hardware processor of the monitoring system, a trigger signal for raw data storage (TSRDS) indicative of an automated event condition comprising a flight event of the transport vehicle, the TSRDS being generated at the time of the flight event or after the flight event or a manual trigger action comprising a time of manual triggering; 
upon receiving the TSRDS, transferring the raw vibration data from the circular memory buffer to a non-volatile data storage of the monitoring system, wherein the method causes to be retained in the non-volatile data storage a storage of raw vibration data for the designated duration of time prior to and including a time of the TSRDS; 
storing in the non-volatile data storage a received raw vibration data over a second duration of time starting substantially at the time of the TSRDS up to a specific time duration, wherein the monitoring system is thereby configured to store in the non-volatile data storage a time-continuous data including substantially all the raw vibration data detected by the first and second vibration sensors over a time interval from a first time before the time of the TSRDS to a second time which is a time after the TSRDS; and 
	tracking, based on the first and second real-time synchronized raw vibration data, a progression of locations of the associated flight event through the first known location and the second known location.
16. The computer-readable, non-transitory storage medium of claim 15, wherein the first vibration sensor is located at a first known location and the second vibration sensor is located at a second known location.
(anticipated by the subject matter of claim 13 above)
17. The computer-readable, non-transitory storage medium of claim 15, wherein the method further comprises: receiving a plurality of real-time raw vibration data signals from a plurality of respective vibration sensors of the transport vehicle, wherein each of the plurality of respective vibration sensors is allocated a circular data buffer.
15. The computer-readable, non-transitory storage medium of claim 13, wherein the method further comprises: receiving a plurality of real-time raw vibration data signals from a plurality of respective vibration sensors of the transport vehicle, wherein each of the plurality of respective vibration sensors is allocated a circular data buffer.
18. The computer-readable, non-transitory storage medium of claim 17, wherein the method further comprises: upon receiving the trigger signal for raw-data storage (TSRDS), retaining the plurality of real-time raw vibration data signals in a plurality of respective circular data buffers corresponding to the plurality respective vibration sensors.
16. The computer-readable, non-transitory storage medium of claim 15, wherein the method further comprises: upon receiving the trigger signal for raw-data storage (TSRDS), retaining the plurality of real-time raw vibration data signals in a plurality of respective circular data buffers corresponding to the plurality respective vibration sensors.
19. The computer-readable, non-transitory storage medium of claim 17, wherein the method further comprises: retaining in the non-volatile data storage the plurality of real-time raw vibration data signals from the plurality of respective vibration sensors, each respective generated, retained raw vibration data signal being a time-continuous data including substantially all the raw vibration data detected by each respective sensor over a time interval spanning from before a time of the flight event to a second time which is a time after the flight event.
17. The computer-readable, non-transitory storage medium of claim 15, wherein the method further comprises: retaining in the non-volatile data storage the plurality of real-time raw vibration data signals from the plurality of respective vibration sensors, each respective generated, retained raw vibration data signal being a time-continuous data including substantially all the raw vibration data detected by each respective sensor over a time interval spanning from before a time of the flight event to a second time which is a time after the flight event.
20. The computer-readable, non-transitory storage medium of claim 17, wherein the method further comprises: retaining in the non-volatile data storage an additional data associated with the raw vibration data, wherein the retained additional data comprises at least one of time stamp data correlated with the raw vibration data and a data indicative of the vibration sensors from which the raw vibration data is received.
18. The computer-readable, non-transitory storage medium of claim 15, wherein the method further comprises: retaining in the non-volatile data storage an additional data associated with the raw vibration data, wherein the retained additional data comprises at least one of time stamp data correlated with the raw vibration data and a data indicative of the vibration sensors from which the raw vibration data is received.


The reference claim 1 (US Patent No. US 11455848 B2) fully anticipates both claims 1 and 2 or claims 1 and 3 of the instant application, therefore, they are not patentably distinct. The similar rationale is to be applied for other claims based on the similarities as shown in the table above.  

Claim Objections
Claim 6, 13 are objected to because of the following informalities:  
Claim 6 should read “wherein the system is further configured to generate and retain in the non-volatile data storage the plurality of real-time raw vibration data signals from the plurality of respective vibration sensors, each respective raw vibration data signal being a time- continuous data including substantially all the raw vibration data detected by each respective sensor over [[a]]the time interval spanning from the first time before [[a]]the time of the TSRDS to [[a]]the second time which is [[a]]the time after the TSRDS.” Because the limitation “all the raw vibration data detected by the first and second vibration sensors over a time interval from a first time before the time of the TSRDS  to a second time which is a time after the TSRDS” is recited in claim 1, line 25 – 27.
Claim 13 recites a method that has substantially same scope as claim 6, thus being objected for the same reason as described in claim 6 above.
Appropriate correction is required.

Allowable Subject Matter
Claims 1 – 20 would be allowed if overcoming the double patenting rejection and claim objections as described above. 
Interpreting the claim in light of the specification, examiner finds the claimed invention is patentably distinct from the prior art of record. The prior arts do not expressly teach or render obvious the invention as recited in independent claims 1, 8 and 15.

The closest prior art, Gill Golov (Publication No. US 20210090356 A1), discloses an improved black box data recorder for use with autonomous driving vehicles (AVD). In one embodiment, two cyclic buffers are provided to record vehicle sensors data. A first cyclic buffer records raw vehicle sensor data on a volatile memory, while a second cyclic buffer records the same vehicle sensor data, as compressed data, on a non-volatile memory. In a case of a collision or near collision, in one embodiment the buffers are flushed into a non-volatile (NV) storage for retrieval. As long as there is no power interruption, the raw vehicle sensor data will be accessible from the NV storage. If a power interruption occurs, the raw vehicle sensor data held in the volatile memory of the first cyclic buffer will be lost and only the compressed form of the vehicle sensor data from the second cyclic buffer will survive and be accessible.

Rayner, Gary A. (Patent No. US 6389340 B1) discloses a self-contained vehicle-mounted device for capturing video imagery in response to a triggering event. The device includes a housing in which the electronics and related elements of the invention are contained. These elements include one or more data sensors, at least one of which is an image sensor, such as a charge-coupled device, that senses visible light, infrared radiation or other optical phenomena representing video imagery. Also included are a data sensor circuit and a capture circuit. The triggering event may be, for example, a sudden change in acceleration indicative of an impending collision, or it may be a change in the signal provided by any such data sensor, including the image sensor. The capture circuit terminates capture of the signal in response to the data sensor circuit sensing a triggering event. Note that data describing circumstances leading up to the time capture was terminated will have been captured. The data can be analyzed to help police, insurance or other investigative personnel understand those circumstances. In some embodiments of the present invention the device may continue to capture data for a predetermined time interval after the triggering event.

Harris, Patrick Neal (Publication No. US 8572009 B2) discloses a method and apparatus for determining a health of the system. Groups of vibration data are identified for the system. A group of vibration data in the groups of vibration data comprises data for vibrations of the system at different frequencies over time. The groups of vibration data for the system are stored in a number of associative memories in a computer system. The health of the system is identified based on the groups of vibration data in the number of associative memories. The groups of vibration data include images of the vibrations of the system.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320. The examiner can normally be reached Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668